DETAILED ACTION
This communication is responsive to the application, filed July 22, 2021.  Claims 1-3 and 5-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 23, 2019, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2008/0082900 A1) in view of Maddali (US 2009/0055695 A1) and further in view of Mansson et al. (US 2008/0200206 A1).

As per claim 1:  A memory device comprising: 
an error code generator;
Yoon discloses [0014] an error detection code generator that may generate an error detection code.
one or more first pins coupled to an external data bus; and
the error code generator is configured to transmit a status code via the one or more second pins during the period of memory operation, the status code indicating at least one of:
an error was detected;
an error was detected and corrected; or
an error was detected and not corrected; and
Yoon discloses [Fig. 2; 0029] an error detection code generator which may generate an error detection code including a plurality of bits R0-R7 to detect whether or not the data includes an error and output the error detection code R0-R7 to the outside of the semiconductor memory apparatus.
one or more second pins coupled to an external system interface, wherein the one or more first pins output data chunks to the data bus during a period of memory operation; and
Yoon discloses [Fig. 2; 0029] a memory cell block provided with a plurality of memory cells and a memory pad having a plurality of data input/output pins DQ0-DQ7 and an error detection code pin, which are coupled to an external data bus as shown in Fig. 2.  Yoon discloses outputting data chunks to the data bus during a memory operation, but fails to explicitly disclose the pins coupled to an external interface.  Maddali discloses a similar method, which further teaches [Fig. 3; 0039, 0068] test logic outputs a status signal that indicates whether or not the transaction is valid.  This signal is output via a designated pin of pin interface.  A user can then view the status signal, which can indicate the status of the data, such as PASS, DATA ERROR, or PROTOCOL ERROR.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon with that of Maddali.  One would have been motivated to output the data status to an external interface because it allows the user to determine whether or not integrated circuit is functional [Maddali; 0039].
the one or more first pins output the data chunks while the second pins output the status code simultaneously with the data chunks during an entire correctable data period.
Yoon and Maddali disclose data pins and status pin, but fail to explicitly disclose outputting the status code simultaneously with the data chunks.  Mansson discloses a similar system, which further teaches [0039] a memory device is typically equipped with 8 or 16 data pins, a number of control pins, and a number of status pins.  Some of the pins are only used for status information whereas others are only used for data transfers.  


As per claim 8:  The memory device of claim 1, wherein the error code generator is configurable via the system interface to generate customized status codes.
Maddali discloses [Fig. 3; 0039, 0068] test logic outputs a status signal that indicates whether or not the transaction is valid.  This signal is output via a designated pin of pin interface.  A user can then view the status signal, which can indicate the status of the data, such as PASS, DATA ERROR, or PROTOCOL ERROR.

As per claim 12:  The memory device of claim 1, wherein
the one or more second pins comprise eight pins; and the status code is one byte long.
Yoon discloses [Fig. 2; 0029] an error detection code generator which may generate an error detection code including a plurality of bits R0-R7 to detect whether or not the data includes an error and output the error detection code R0-R7 to the outside of the semiconductor memory apparatus.

As per claims 13, 14, and 19:  Although claims 13, 14, and 19 are directed towards a device claim, they are rejected under the same rationale as the device claims 1, 4, and 8 above.

As per claim 20:  Although claim 20 is directed towards a method claim, it is rejected under the same rationale as the device claim 1 above.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Maddali and further in view of Mansson and further in view of Machado et al. (US 2004/0153902 A1).

As per claim 2:  The memory device of claim 1, wherein the memory device is a parallel flash memory;
the one or more first pins comprise at least eight pins; and 
the memory device further comprises:
one or more third pins to receive a memory enabling signal; 
one or more fourth pins to receive a write mode signal; and 
one or more fifth pins to receive an output mode signal.
Yoon and Maddali disclose a memory device with at least eight data pins and a plurality of signals, but fails to explicitly disclose a parallel flash memory.  Machado discloses a similar system, which further teaches [0063] a parallel flash memory that uses 8-bit or 16-bit data bus for I/O transactions.  Machado further discloses [Figs. 5-8; 0125-0130] memory enabling signal, write mode signal, and an output mode signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon and Maddali with that of Machado.  One would have been motivated to have a parallel flash memory because it allows to access data randomly rather than only sequentially [Machado; 0063].

As per claim 3:  The memory device of claim 1, wherein the memory device is a serial flash memory;
the one or more first pins comprise a single pin; and
the memory device further comprises:
one or more third pins to receive a selection signal; and 
one or more fourth pins to receive a clock signal.
Yoon and Maddali disclose a memory device with at least eight data pins and a plurality of signals, but fails to explicitly disclose a parallel flash memory.  Machado discloses a similar system, which further teaches [0063] a parallel flash memory that uses 8-bit or 16-bit data bus for I/O transactions.  Machado 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon and Maddali with that of Machado.  One would have been motivated to have a parallel flash memory because it allows to access data randomly rather than only sequentially [Machado; 0063].

As per claim 9:  The memory device of claim 1, wherein the one or more second pins use at least one of a normal output buffer or an open drain type output buffer.
Yoon and Maddali disclose a memory device with one or more second pins used to output a plurality of signals, but fails to explicitly disclose using an output buffer.  Machado discloses a similar system, which further teaches [0020-0025] using an output buffer with error data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon and Maddali with that of Machado.  One would have been motivated to use an output buffer with error data pins because it allows to process the data correctly [Machado; 0025].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Maddali and further in view of Mansson and further in view of Cosgrave et al. (US 2014/0043715 A1).

As per claim 10:  The memory device of claim 1, further comprising: one or more NMOS devices; and
one or more PMOS devices; wherein:
each one of the NMOS devices is connected in series with a corresponding one of the PMOS devices;
each of the one more or more second pins is connected to a corresponding one of the NMOS devices;
the error code generator is coupled to gates of the NMOS devices and gates of the PMOS devices; and
the error code generator is configured to:
turn on at least one of the NMOS devices when no error is detected during the period of memory operation; and
turn on at least one of the PMOS devices when an error is detected during the period of memory operation.
Yoon and Maddali disclose the device of claim 1, but fail to explicitly disclose turning on or off PMOS/NMOS devices based on an error condition.  Cosgrave discloses a similar system, which further teaches [0043] the pins connected to both NMOS and PMOS devices.  When a high voltage condition is detected, the NMOS/PMOS gates can be turned on or off based on the voltage situation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon and Maddali with that of Cosgrave.  One would have been motivated to turn on/off the gates because it allows to resolve high voltage conditions [Cosgrave; 0043].

As per claim 11:  The memory device of claim 1, further comprising: one or more NMOS devices, wherein each of the one or more status pins is coupled to a corresponding one of the NMOS devices;
the error code generator is coupled to gates of the NMOS devices; and the error code generator is configured to:
turn on at least one of the NMOS devices when no error is detected during the period of memory operation; and
turn off at least one of the NMOS devices when an error is detected during the period of memory operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yoon and Maddali with that of Cosgrave.  One would have been motivated to turn on/off the gates because it allows to resolve high voltage conditions [Cosgrave; 0043].

Allowable Subject Matter
Claims 5-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20040102916 A1 – Chen discloses testing I/O ports of a computer under test.  A memory under test is provided with a test code for initializing the computer and testing its I/O ports, in which the test code include a plurality of test routines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JIGAR P PATEL/Primary Examiner, Art Unit 2114